Exhibit 10.6


FIRST AMENDMENT TO POWER SALES CONTRACT
 
Executed by
 
PUBLIC UTILITY DISTRICT NO. 2
 
OF GRANT COUNTY, WASHINGTON
 
and
 
PUGET SOUND POWER & LIGHT COMPANY
 


This agreement entered into this 5th day of August 1958, by Public Utility
District No. 2 of Grant County, Washington (hereinafter called "the District"),
a municipal corporation of the State of Washington, and Puget Sound Power &
Light Company (hereinafter called "the Purchaser"), a corporation organized and
existing under the laws of the State of Massachusetts.
 
WITNESSETH:
 
WHEREAS, the parties hereto did enter into a Power Sales Contract dated the 21st
day of May, 1956, relating to the sale of a portion of the output of the Priest
Rapids Development, and said contract contemplated that the Priest Rapids
Development initially would consist of eight (8) generating units; and
WHEREAS, it now appears that ten (10) instead of eight (8) generating units can
be installed initially in the Priest Rapids Development; and
WHEREAS, it appears that the initial installation of two additional generating
units in the Priest Rapids Development as a part of the construction of the
Development will not impair or adversely affect the security afforded the
bondholders by the provisions of the May 21, 1956 contract between the parties
hereto, or by the Bond Resolution adopted by the District June 19, 1956.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth and the
performance thereof, the parties hereto do agree:
-I-
 
That the Purchaser hereby consents to the installation of and the District
agrees to install ten (10) rather than eight (8) generating units in the Priest
Rapids Development.
-II-
 
That the Power Sales Contract between the parties dated May 21, 1956, shall
apply to ten (10) rather than eight (8) generating units and the reference to
"the first eight (8) main turbine generator units" in Section 2(b) thereof be
and it is hereby amended to "the first ten (10) main turbine generator units."
-III-
 
That Section 5 of the Power Sales Contract between the parties dated May 21,
1956, shall remain unchanged.
-IV-
 
That this agreement shall not become effective until all of the Power Purchasers
named in Exhibit "A" to the Power Sales Contract between the parties dated
May 21, 1956, have entered into agreements with the District identical in effect
to this agreement.
 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers the day and year first above written.


 
 
 
 
 
(SEAL)
PUBLIC UTILITY DISTRICT NO. 2
OF GRANT COUNTY, WASHINGTON
 
 
By                        /s/ F. Wm. Arlt                                       
President
   
ATTEST:
     
By                 /s/ Wm.
Schempp                                                
Secretary
         
(SEAL)
PUGET SOUND POWER & LIGHT COMPANY
 
By                        /s/ Frank McLaughlin       
Executive Vice President (Title)
 
   
ATTEST:
     
By                 /s/ Ralph M.
Davis                                                
Secretary                                  (Title)
 




